Citation Nr: 1218949	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to February 1972, and had subsequent service in the Army National Guard (from which he retired in May 2003).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; the transcript of that hearing is associated with the Veteran's claims file.  

This claim was developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  Because the record shows psychiatric diagnoses other than PTSD, and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his apart is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran has identified several specific stressor events in service which he alleges resulted in PTSD.  None of these events has been corroborated by credible supporting evidence, because there was insufficient information to seek corroboration, because the alleged event was one not capable of corroboration, and/or because the event was researched and found to be unverified.  These alleged events included:  1) that in December 1971 he was thrown from a jeep into a ditch trying to escape a sniper attack; 2) that a truck full of "ARVN soldiers hit a landmine, which exploded and killed everyone inside; 3) that he was eating in a restaurant in Quang Tri and someone threw a satchel full of grenades into the restaurant killing American and Australian soldiers.  

However, during the pendency of the Veteran's claim, VA amended the regulations governing processing of claims seeking service connection for PTSD by liberalizing, in certain circumstances, the evidentiary requirement for establishing the occurrence of a stressor event in service.  See revised 38 C.F.R. § 3.304(f)(3).  As the Veteran has alleged that he served in a combat zone, and that he has PTSD arising from a fear of hostile military or terrorist activities, the regulation revisions apply in this case.  Accordingly, further development of the record in accordance with the regulatory revisions is necessary.

Furthermore, in Clemons, 23 Vet. App. 1, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Private treatment records show clinical assessments of mild anxiety and depression, and VA outpatient treatment reports show Axis I diagnoses that include major depressive disorder.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for any further development indicated, then make a formal determination as to whether the Veteran served in an area of potential hostile activity.  

2  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The RO should advise the examiner whether or not the Veteran served in an area of potential hostile activity.  The examiner must review the claims file in conjunction with the examination.  The examination must be in accordance with DSM-IV.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a).  Please identify (by medical diagnosis) each psychiatric disability entity found?  Specifically, please indicate whether or not he meets the criteria for a diagnosis of PTSD based on a fear of hostile activity (if service in an area with a potential for such is established)?  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.

b).  As to each psychiatric disability entity other than PTSD diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service?

The examiner must explain a rationale for all opinions. 

4.  The RO should then review the file and re-adjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons), as well as the consideration of the revised 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

